 Case: 4:19-cv-02887-SEP Doc. #: 44 Filed: 10/12/20 Page: 1 of 2 PageID #: 207




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MARY MCGEE,

               Plaintiff,

v.                                                          Case No. 4:19-CV-2887-SEP

HEALTHCARE REVENUE RECOVERY
GROUP, LLC,

               Defendant.


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       COMES NOW Plaintiff Mary McGee, by and through her undersigned counsel, and

pursuant to Federal Rule 41(a)(1), hereby dismisses the above-captioned case ​with prejudice;​

each party to bear its own attorneys’ fees and costs.


                                              Respectfully submitted,

                                              ROSS & VOYTAS, LLC

                                              /s/ Richard A. Voytas, Jr.
                                              ______________________________
                                              Richard A. Voytas, Jr., Kansas Dist. Court #78770
                                              rick@rossvoytas.com
                                              12444 Powerscourt Drive, Ste 370
                                              St. Louis, MO 63131
                                              Phone: (314) 394-0605
                                              Fax: (636) 333-1212

                                              Attorney for Plaintiff
 Case: 4:19-cv-02887-SEP Doc. #: 44 Filed: 10/12/20 Page: 2 of 2 PageID #: 208




                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was filed electronically with the United
States District Court for the Eastern District of Missouri, this 12th day of October, 2020, with
notice of case activity generated and sent electronically to all counsel of record.


                                                                  /s/ Richard A. Voytas, Jr.
